Case 1:18-cv-07219-PAE Document 37 Filed 06/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JULIO CANCINO and WILLIAM LAGOS, individually

and on behalf of all others similarly situated,
18 Civ. 7219 (PAE)

 

 

 

 

 

Plaintiffs,
ae ORDER
JANBAR, INC., JANBAR GROUP, INC., and JANUSZ USDC sD
BARTNICKI individually, NY
DOCUMENT
Defendants. ELECTRONICALLY FILED
DOC#
_ 7 DATE FILED: G/3{IF

 

 

 

 

 

 

PAUL A. ENGELMAYER, District Judge:

Philip Orner, Esq., has moved to withdraw as counsel of record on behalf of defendants
Janbar, Inc., Janbar Group, Inc., and Janusz Bartnicki. Dkt. 34. Mr. Orner represents that he and
his clients have failed to communicate effectively and that his clients have failed to pay him
approximately $8,500 in fees, which are over sixty days past due. Id. at 1.

“[A] layperson may not represent a separate legal entity such as a corporation.”

Lattanzio vy. COMTA, 481 F.3d 137, 139 (2d Cir. 2007). Defendants Janbar, Inc., and Janbar
Group, Inc., as corporations, cannot continue to defend this lawsuit unless they find new counsel.
The Court, accordingly, will give Janbar, Inc., and Janbar Group, Inc., three weeks, until June
24, 2019, to retain a new attorney and for that new attorney to formally appear on their behalf.
The Court therefore will until June 24, 2019, hold in abeyance Mr. Orner’s motion to withdraw
as counsel for Janbar, Inc., and Janbar Group, Inc. The Court expects to grant that motion after
June 24, 2019 and will do so earlier if successor counsel appears on behalf of Janbar, Inc., and
Janbar Group, Inc., before then. In the event that Janbar, Inc., and Janbar Group, Inc., remain

unrepresented after June 24, 2019, the Court will be compelled to entertain a motion by
Case 1:18-cv-07219-PAE Document 37 Filed 06/03/19 Page 2 of 2

plaintiffs’ counsel for entry of a default judgment as to those corporate defendants, on account of
their failure to defend this lawsuit.

Mr. Orner’s motion to withdraw, however, is granted as to Bartnicki, who, as an
individual defendant, may represent himself pro se. Unless successor counsel appears on his
behalf, the Court will treat Bartnicki as proceeding pro se in this case.

Defendants’ brief in opposition to plaintiffs’ motion for conditional class certification is
currently due on June 7, 2019. The Court extends that deadline pending the resolution of Mr.
Orner’s motion to withdraw. Regardless whether Bartnicki proceeds pro se as the sole defendant
in the case after June 24, 2019 or he or the corporate defendants find substitute counsel by that
date, the Court extends the deadline to file an opposition to July 8, 2019.

The Clerk of Court is directed to terminate the motion pending at Dkt. 34 as it relates to
Janusz Bartnicki and to terminate Mr. Orner as counsel for defendant Janusz Bartnicki in this

case. The motion remains pending as it relates to Janbar, Inc., and Janbar Group, Inc.

Paul A. ypbop

Paul A. Engelmayer
United States District Judge

SO ORDERED.

Dated: June 3, 2019
New York, New York
